DETAILED ACTION
	This Office action is in response to the communication filed on 06/14/2022. Claims 1-20 remain pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments with respect to amended claims 1, 10, and 13 in the Remarks section (pages 10-14) have been fully considered but are moot because the arguments do not apply to the current combination of references being used in the current rejection. 
Applicant argues that Nho in view of Ling does not teach an orthographic projection of the PIN structure on the base substrate is within an orthographic projection of a part of the second electrode on the base substrate, and overlapped with a portion of an orthographic projection of one of the source-drain electrodes of the switching transistor. 
However, Ling teaches a photosensitive device with a thin film transistor device, including a first, upper electrode layer 218 and a second, lower electrode layer 214. Between the first, upper electrode 218 and the second lower, electrode 214 were photosensitive semiconductor layers 215-217 comprising a PIN diode. The orthographic projection of the layers 215-217 on the base substrate were within and not exceeding the orthographic projection of the second, lower electrode 214 and overlapped with the orthographic projection the source/drain of the first TFT device on the base substrate as shown in Fig. 2. Therefore, Nho in view Ling meet currently claimed limitations. Although the claims are interpreted in light of the specification, limitations from the specification such as the second electrode covers a PIN structure and part or all of an insulating layer are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
		Applicant's arguments have been fully considered with respect to 2-9, 11-12, and 14-20 in the Remarks section (page 14) but they are not persuasive as the claims depend upon the features recited in the amended independent claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2015/0331508 A1 by Nho et al. (“Nho”) in view of U.S. Patent Publication 2018/0373915 A1 by Ling et al. (“Ling.”)
Regarding claim 1, Nho teaches a display substrate (Fig. 10A-10B), comprising: 
a base substrate (Fig. 10A, silicon substrate) and at least one sub-pixel arranged on the base substrate (Fig. 10A-10B, RGB subpixels 1053, 1055, and 1057); 
 the at least one sub-pixel comprising a first region ((Fig. 10A-10B, RGB subpixels) and a second region (Fig. 10A-10B, touch sensor 1043), the at least one sub-pixel comprising 
a light emitting element which is arranged in the first region (Fig. 10A-10B, cathodes of RGB subpixels 1012 of OLED display as in [0100]), and a pixel circuit structure (Fig. 10A-10B, array of transistors 1004 used to drive the RGB subpixels as in [0099]) and a photosensitive structure which are arranged in the second region (Fig. 10A-10B, near-IR CF  1027 where IR is infrared light was detected as explained in [0102]); 
wherein the pixel circuit structure and the photosensitive structure are stacked (see Fig. 10A), and the photosensitive structure is closer to a light exiting side of the display substrate than the pixel circuit structure (Fig. 10A, N-IR CF 1027 was closer to pixel locations 1054 than array of transistors 1004);

Nho does not teach the photosensitive structure comprises a photosensitive element and a switching transistor, the photosensitive element and the switching transistor are stacked and electrically connected to each other, and the photosensitive element is closer to the light exiting side of the display substrate than the switching transistor; 
the photosensitive element comprises a first electrode and a second electrode, and a PIN structure between the first electrode and the second electrode, the first electrode is a transparent electrode, the second electrode is an opaque electrode, and the first electrode is closer to the light exiting side of the display substrate than the second electrode; and an orthographic projection of at least a channel region of the switching transistor on the base substrate is within an orthographic projection of the second electrode on the base substrate, 
and an orthographic projection of the PIN structure on the base substrate is within an orthographic projection of a part of the second electrode on the base substrate, and overlapped with a portion of an orthographic projection of one of the source-drain electrodes of the switching transistor, but Nho does teach the near-field imaging was used to detect for example a fingerprint image in [0125].
In the analogous art of light emitting or self-luminous display panels with fingerprint detection, Ling teaches a photosensitive device with a thin film transistor device, including a first, upper electrode layer 218 and a second, lower electrode layer 214 and a channel layer 211. The upper electrode layer was made of a light transmitting conductive material and a lower electrode layer 214 was light blocking or opaque, and was closer to a substrate 100 than the upper electrode layer which was closer to the display surface (light exiting). The channel layer 211 which served as a source/drain of the first TFT device is also disposed right under a portion of the lower electrode layer 214 (Ling Fig. 2; [0073]-[0076]). Between the first, upper electrode 218 and the second lower, electrode 214 were photosensitive semiconductor layers 215-217 comprising a PIN diode. The layers’ orthographic projection on the base substrate were within the orthographic projection of the second, lower electrode 214 and overlapped with the orthographic projection of the source/drain of the first TFT device on the base substrate as shown (Ling Fig. 2; [0074]).
It would have been obvious before the effective filing date of the invention to have configured the photosensitive detector of Nho in combination with a self-luminous pixel as taught by Ling. One having ordinary skill in the art would have been motivated to disposed the channel layer 211 right under the portion of the photosensitive semiconductor layer in order to block light, thereby reducing the amount of light reaching the channel layer 211 and mitigating the signal leakage (Fig. 2; [0073]-[0076]).

Regarding claim 2, Nho of the combination of references teaches the display substrate according to claim 1, wherein the first electrode is a common electrode ([0043], elements of the touch sensor including the N-IR CF 1027 also formed parts of the display circuitry including the common electrode).

Regarding claim 3, Nho does not teach the display substrate according to claim 1, wherein an orthographic projection of at least a channel region of at least one transistor in the pixel circuit structure on the base substrate is within an orthographic projection of a source-drain metal layer where the source-drain electrodes of the switching transistor are located on the base substrate.
In the analogous art of light emitting or self-luminous display panels, Ling teaches a photosensitive device with a thin film transistor device, including a first, upper electrode layer 218 and a second, lower electrode layer 214 and a channel layer 211. The upper electrode layer was made of a light transmitting conductive material and a lower electrode layer 214 was light blocking or opaque, and was closer to a substrate 100 than the upper electrode layer which was closer to the display surface (light exiting). The channel layer 211 which served as a source/drain of the first TFT device is also disposed right under a portion of the lower electrode layer 214. By disposing the channel layer 111 of self-luminous pixel TFT devices right under the portion of the photosensitive semiconductor layer, light may be blocked by the portion of the light-sensitive semiconductor layer, thereby reducing the amount of light reaching the channel layer 111 and mitigating the signal leakage. (Fig. 2; [0073]-[0076] and [0043]). It would have been obvious before the effective filing date of the invention to have configured the photosensitive detector of Nho in combination with a self-luminous pixel as taught by Ling. One having ordinary skill in the art would have been motivated to disposed the channel layer 211 right under the portion of the photosensitive semiconductor layer in order to block light, thereby reducing the amount of light reaching the channel layer 211 and mitigating the signal leakage (Fig. 2; [0073]-[0076])

Regarding claim 4, Nho does not teach the display substrate according to wherein an orthographic projection of at least a channel region of at least one transistor in the pixel circuit structure on the base substrate is within an orthographic projection of the second electrode on the base substrate. 
In the analogous art of light emitting or self-luminous display panels, Ling teaches a photosensitive device with a thin film transistor device, including a first, upper electrode layer 218 and a second, lower electrode layer 214 and a channel layer 211. The upper electrode layer was made of a light transmitting conductive material and a lower electrode layer 214 was light blocking or opaque, and was closer to a substrate 100 than the upper electrode layer which was closer to the display surface (light exiting). The channel layer 211 which served as a source/drain of the first TFT device is also disposed right under a portion of the lower electrode layer 214. By disposing the channel layer 111 of self-luminous pixel TFT devices right under the portion of the photosensitive semiconductor layer, light may be blocked by the portion of the light-sensitive semiconductor layer, thereby reducing the amount of light reaching the channel layer 111 and mitigating the signal leakage. (Fig. 2; [0073]-[0076] and [0043]). It would have been obvious before the effective filing date of the invention to have configured the photosensitive detector of Nho in combination with a self-luminous pixel as taught by Ling. One having ordinary skill in the art would have been motivated to disposed the channel layer 211 right under the portion of the photosensitive semiconductor layer in order to block light, thereby reducing the amount of light reaching the channel layer 211 and mitigating the signal leakage (Fig. 2; [0073]-[0076])

Regarding claim 5, Nho of the combination of references teaches the display substrate according to wherein the photosensitive element in the at least one sub-pixel comprises at least one selected from the group consisting of an infrared light photosensitive element and a visible light photosensitive element ([0099], FIG. 10A illustrates a cross-sectional and FIG. 10B illustrates a top view of an exemplary integrated Silicon-OLED display and touch sensor panel with a near-infrared detector 1027).

Regarding claim 6, Nho of the combination of references teaches the display substrate according to claim 5, wherein the photosensitive element comprises the visible light photosensitive element, the display substrate further comprises a filter layer arranged on one side of the visible light photosensitive element; the filter layer comprises at least one selected from the group consisting of a red filter layer, a green filter layer and a blue filter layer (Figs. 10A-10B, color filters 1025; [0103]-[0105], Three color filters CF 1025 corresponded to each RGB sub-pixel used to display an image were located on the upper side of the optical touch sensor 1043 and color filter N-IR CF 1027 arranged above the detector 1011 closer to the light exiting display surface).

Regarding claim 7, Nho of the combination of references teaches the display substrate according to claim 1, wherein the light emitting element comprises a third electrode and a fourth electrode, and the third electrode is closer to the light exiting side of the display substrate than the fourth electrode (Fig. 10A-10B, cathode electrode 1012 and anode electrode 1018 closer to the light 1052 exiting side top of the display as in paragraph [0100]).

Regarding claim 8, Nho of the combination of references teaches the display substrate according to claim 1, wherein a luminous color of the light emitting element is at least one selected from the group consisting of red, green, blue and infrared (Fig. 10B, see light emitting elements of OLED RGB subpixels 1053,1055,1057 and near-IR light emitter 1059).

Regarding claim 9, Nho of the combination of references teaches the display substrate according to claim 1, wherein the display substrate is a bottom emission type display substrate, and the photosensitive structure is at one side of the pixel circuit structure close to the base substrate (Fig. 10A, cathode 1012 below on the bottom of anode 1018 and the N-IR detector 1011 was on the base substrate 1011 on the side of the array of transistors 1004).

Regarding claim 10, Nho teaches a display device, comprising: a display substrate (Fig. 10A-10B) and a package substrate cell-assembled with the display substrate (Fig. 10A-10B; [0004], integrated Silicon-OLED display and touch sensor panel stackup in-cell with the silicon substrate)
wherein the display substrate comprises a base substrate (Fig. 10A, silicon substrate) and at least one sub-pixel arranged on the base substrate (Fig. 10A-10B, RGB subpixels 1053, 1055, and 1057); 
 the at least one sub-pixel comprising a first region ((Fig. 10A-10B, RGB subpixels) and a second region (Fig. 10A-10B, touch sensor 1043), the at least one sub-pixel comprising 
a light emitting element which is arranged in the first region (Fig. 10A-10B, cathodes of RGB subpixels 1012 of OLED display as in [0100]), and a pixel circuit structure (Fig. 10A-10B, array of transistors 1004 used to drive the RGB subpixels as in [0099]) and a photosensitive structure which are arranged in the second region (Fig. 10A-10B, near-IR detector 1027, 1019 where IR is infrared light); 
wherein the pixel circuit structure and the photosensitive structure are stacked (see Fig. 10A), and the photosensitive structure is closer to a light exiting side of the display substrate than the pixel circuit structure (Fig. 10A, N-IR 1027 was closer to pixel locations 1054 than array of transistors 1004).
Nho does not teach the photosensitive structure comprises a photosensitive element and a switching transistor, the photosensitive element and the switching transistor are stacked and electrically connected to each other, and the photosensitive element is closer to the light exiting side of the display substrate than the switching transistor; 
the photosensitive element comprises a first electrode and a second electrode, and a PIN structure between the first electrode and the second electrode, the first electrode is a transparent electrode, the second electrode is an opaque electrode, and the first electrode is closer to the light exiting side of the display substrate than the second electrode; and an orthographic projection of at least a channel region of the switching transistor on the base substrate is within an orthographic projection of the second electrode on the base substrate, 
and an orthographic projection of the PIN structure on the base substrate is within an orthographic projection of a part of the second electrode on the base substrate, and overlapped with a portion of an orthographic projection of one of the source-drain electrodes of the switching transistor, but Nho does teach the near-field imaging was used to detect for example a fingerprint image in [0125].
In the analogous art of light emitting or self-luminous display panels with fingerprint detection, Ling teaches a photosensitive device with a thin film transistor device, including a first, upper electrode layer 218 and a second, lower electrode layer 214 and a channel layer 211. The upper electrode layer was made of a light transmitting conductive material and a lower electrode layer 214 was light blocking or opaque, and was closer to a substrate 100 than the upper electrode layer which was closer to the display surface (light exiting). The channel layer 211 which served as a source/drain of the first TFT device is also disposed right under a portion of the lower electrode layer 214 (Ling Fig. 2; [0073]-[0076]). Between the first, upper electrode 218 and the second lower, electrode 214 were photosensitive semiconductor layers 215-217 comprising a PIN diode. The layers’ orthographic projection on the base substrate were within the orthographic projection of the second, lower electrode 214 and overlapped with the orthographic projection of the source/drain of the first TFT device on the base substrate as shown (Ling Fig. 2; [0074]).
It would have been obvious before the effective filing date of the invention to have configured the photosensitive detector of Nho in combination with a self-luminous pixel as taught by Ling. One having ordinary skill in the art would have been motivated to disposed the channel layer 211 right under the portion of the photosensitive semiconductor layer in order to block light, thereby reducing the amount of light reaching the channel layer 211 and mitigating the signal leakage (Fig. 2; [0073]-[0076]).




Regarding claim 11, Nho of the combination of references further teaches the display device according to claim 10, further comprising: 
a detection circuit and a processing circuit; the detection circuit is configured to detect an electrical signal generated by the photosensitive element (Detection unit is part of touch sensor; [0047], The detection of a touch event by one or more touch sensors can be sensed by sense circuitry and processed or otherwise interpreted); and
the processing circuit is configured to process the electrical signal detected by the detection circuit to perform at least one selected from the group consisting of a touch detection operation, a fingerprint recognition operation and a fuzzy imaging operation (Processing unit is part of touch sensor; [0047], The detection of a touch event by one or more touch sensors can be sensed by sense circuitry and processed or otherwise interpreted). 

However, Nho does not teach a control circuit, wherein the control circuit is configured to control on and off the switching transistor; and the detection circuit configured to detect in the case where the switching transistor is turned on.
In the analogous art of light emitting or self-luminous display panels, Ling teaches a photosensitive device with a thin film transistor device, including a first, upper electrode layer 218 and a second, lower electrode layer 214 and a channel layer 211. The upper electrode layer was made of a light transmitting conductive material and a lower electrode layer 214 was light blocking or opaque, and was closer to a substrate 100 than the upper electrode layer which was closer to the display surface (light exiting). The channel layer 211 which served as a source/drain for operation of the first TFT device for the sensing circuit to obtain photoelectric signals is also disposed right under a portion of the lower electrode layer 214. (Fig. 2; [0073]-[0076] and [0083]). It would have been obvious before the effective filing date of the invention to have configured the photosensitive detector of Nho in combination with a self-luminous pixel as taught by Ling. One having ordinary skill in the art would have been motivated to disposed the channel layer 211 right under the portion of the photosensitive semiconductor layer in order to block light, thereby reducing the amount of light reaching the channel layer 211 and mitigating the signal leakage (Fig. 2; [0073]-[0076])

Regarding claim 12, Nho of the combination of references teaches the display device according to claim 10, further comprising: 
an infrared color resistance structure with a predetermined pattern, which is arranged at the light exiting side of the display substrate (Fig. 10A-10B, NIR color filter 1027 on the right side next to CF 1025 for color sub-pixels); and an infrared light source, arranged at one side of the infrared color resistance structure away from the display substrate, and arranged at a periphery of the infrared color resistance structure ((Fig. 10A-10B, NIR color filter 1027 upon the touch sensor 1043; [0102], Device 1000 can include a NIR color filter (NIR CF) 1027 disposed on the OLED stack 1050 in a location of a NIR emitter 1059 and NIR detector 1011).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2015/0331508 A1 by Nho. 

Regarding claim 13, Nho teaches a detection method by using a display device, wherein the display device comprises a display substrate(Fig. 10A-10B), the display substrate comprises at least one one sub-pixel (Fig. 10A-10B, RGB subpixels 1053, 1055, and 1057); 
 the at least one sub-pixel comprising a first region (Fig. 10A-10B, RGB subpixels) and a second region (Fig. 10A-10B, touch sensor 1043), the at least one sub-pixel comprising 
a light emitting element which is arranged in the first region (Fig. 10A-10B, cathodes of RGB subpixels 1012 of OLED display as in [0100]), and a pixel circuit structure (Fig. 10A-10B, array of transistors 1004 used to drive the RGB subpixels as in [0099]) and a photosensitive structure which are arranged in the second region (Fig. 10A-10B, near-IR CF  1027 on left side where IR is infrared light was detected as explained in [0102]); 
wherein the pixel circuit structure and the photosensitive structure are stacked (see Fig. 10A), and the photosensitive structure is closer to a light exiting side of the display substrate than the pixel circuit structure (Fig. 10A, N-IR CF 1027 was closer to pixel locations 1054 than array of transistors 1004) and the detection method comprises: 
performing at least one selected from the group consisting of a touch detection operation, a texture recognition operation and a fuzzy imaging operation, according to a light intensity change sensed by the photosensitive structure in the display substrate ([0102], Optically-assisted touch can improve the touch performance by measuring a user's touch or hover using the NIR detector 1011).

Nho does not teach the photosensitive structure comprises a photosensitive element and a switching transistor, the photosensitive element and the switching transistor are stacked and electrically connected to each other, and the photosensitive element is closer to the light exiting side of the display substrate than the switching transistor; 
the photosensitive element comprises a first electrode and a second electrode, and a PIN structure between the first electrode and the second electrode, the first electrode is a transparent electrode, the second electrode is an opaque electrode, and the first electrode is closer to the light exiting side of the display substrate than the second electrode; and an orthographic projection of at least a channel region of the switching transistor on the base substrate is within an orthographic projection of the second electrode on the base substrate, but Nho does teach the near-field imaging was used to detect for example a fingerprint image in [0125].
Nho does not teach an orthographic projection of the PIN structure on the base substrate is within an orthographic projection of a part of the second electrode on the base substrate, and overlapped with a portion of an orthographic projection of one of the source-drain electrodes of the switching transistor.
In the analogous art of light emitting or self-luminous display panels with fingerprint detection, Ling teaches a photosensitive device with a thin film transistor device, including a first, upper electrode layer 218 and a second, lower electrode layer 214 and a channel layer 211. The upper electrode layer was made of a light transmitting conductive material and a lower electrode layer 214 was light blocking or opaque, and was closer to a substrate 100 than the upper electrode layer which was closer to the display surface (light exiting). The channel layer 211 which served as a source/drain of the first TFT device is also disposed right under a portion of the lower electrode layer 214 (Ling Fig. 2; [0073]-[0076]). Between the first, upper electrode 218 and the second lower, electrode 214 were photosensitive semiconductor layers 215-217 comprising a PIN diode. The layers’ orthographic projection on the base substrate were within the orthographic projection of the second, lower electrode 214 and overlapped with the orthographic projection of the source/drain of the first TFT device on the base substrate as shown (Ling Fig. 2; [0074]).
It would have been obvious before the effective filing date of the invention to have configured the photosensitive detector of Nho in combination with a self-luminous pixel as taught by Ling. One having ordinary skill in the art would have been motivated to disposed the channel layer 211 right under the portion of the photosensitive semiconductor layer in order to block light, thereby reducing the amount of light reaching the channel layer 211 and mitigating the signal leakage (Fig. 2; [0073]-[0076]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2015/0331508 A1 by Nho in view of U.S. Patent Publication 2013/0229499 A1 by Zhao et al. (“Zhao.”)
	
Regarding claim 14, Nho of the combination of references teaches the detection method according to claim 13, wherein the photosensitive element is an infrared light photosensitive element (Fig. 10A-10B, near-IR detector 1027, 1019 where IR is infrared light). 
Nho does not teach the performing the touch detection operation according to the light intensity change sensed by the photosensitive structure comprises: performing the touch detection operation, according to a light intensity change of infrared light in ambient light sensed by the infrared light photosensitive element before and after the display substrate is touched by an object.
In the analogous art of infrared light sensing, Zhao teaches structured light systems use an infrared light source that irradiates a scene with patterns of infrared light, and depth of an object in the scene relative to the infrared light source is computed based upon deformations detected in such patterns in a captured infrared image (Zhao [0005]). Depth images can be computed through employment of the principle of light falloff (where intensity of the infrared light captured in an infrared image is based upon the inverse square of the distance from the infrared light source). High resolution depth images can be continuously monitored over time to perform motion capture and gesture recognition relative to one or more graphical objects displayed on a display screen of a computing device (Zhao [0008]-[0011]).
It would have been obvious before the effective filing date of the invention to have used similar infrared sensing methods in the N-IR detector of Nho located within the integrated display and touch panel. One having ordinary skill of the art would have been motivated to have recognized specific gestures made by a human hand (i.e., hover gestures as disclosed in Nho) such as those taught in Zhao [0011]. 

Regarding claim 15, Nho of the combination of references teaches the detection method according to claim 13, wherein the photosensitive element is infrared light photosensitive element (Fig. 10A-10B, N-IR detector 1011) the light emitting element in the display substrate comprises an infrared light emitting element (Fig. 10A-10B, NIR emitter 1059 as explained in [0102]).
 Nho does not teach the performing the touch detection operation or the texture recognition operation according to the light intensity change sensed by the photosensitive structure comprises: controlling the infrared light emitting element to emit infrared light; and performing the touch detection operation or the texture recognition operation, according to the light intensity change of reflected light corresponding to infrared light emitted by the infrared light emitting element and sensed by the infrared light photosensitive element before and after the display substrate is touched by an object. 
In the analogous art of infrared light sensing, Zhao teaches structured light systems use an infrared light source that irradiates a scene with patterns of infrared light, and depth of an object in the scene relative to the infrared light source is computed based upon deformations detected in such patterns in a captured infrared image (Zhao [0005]). Depth images can be computed through employment of the principle of light falloff (where intensity of the infrared light captured in an infrared image is based upon the inverse square of the distance from the infrared light source). High resolution depth images can be continuously monitored over time to perform motion capture and gesture recognition relative to one or more graphical objects displayed on a display screen of a computing device (Zhao [0008]-[0011]).
It would have been obvious before the effective filing date of the invention to have used similar infrared sensing methods in the N-IR detector of Nho located within the integrated display and touch panel. One having ordinary skill of the art would have been motivated to have recognized specific gestures made by a human hand (i.e., hover gestures as disclosed in Nho) such as those taught in Zhao [0011]. 

Regarding claim 16, Nho of the combination of references teaches the detection method according to claim 13, wherein the photosensitive element is an infrared light photosensitive element (Fig. 10A-10B, N-IR detector 1011), the light emitting element in the display substrate comprises an infrared light emitting element (Fig. 10A-10B, NIR emitter 1059 as explained in [0102]). 
Nho does not teach the performing the fuzzy imaging operation according to the light intensity change sensed by the photosensitive structure comprises: controlling the infrared light emitting element to emit infrared light with different patterns; and performing the fuzzy imaging operation on an external scene based on a computational optical method, according to light intensity, sensed by the infrared light photosensitive element, of reflected infrared light obtained after the infrared light with different patterns is reflected by the external scene. 
In the analogous art of infrared light sensing, Zhao teaches structured light systems use an infrared light source that irradiates a scene with patterns of infrared light, and depth of an object in the scene relative to the infrared light source is computed based upon deformations detected in such patterns in a captured infrared image (Zhao [0005]). Depth images can be computed through employment of the principle of light falloff (where intensity of the infrared light captured in an infrared image is based upon the inverse square of the distance from the infrared light source). High resolution depth images can be continuously monitored over time to perform motion capture and gesture recognition relative to one or more graphical objects displayed on a display screen of a computing device (Zhao [0008]-[0011]).
It would have been obvious before the effective filing date of the invention to have used similar infrared sensing methods in the N-IR detector of Nho located within the integrated display and touch panel. One having ordinary skill of the art would have been motivated to have recognized specific gestures made by a human hand (i.e., hover gestures) such as those taught in Zhao [0011]. 

Regarding claim 17, Nho of the combination of references teaches the detection method according to claim 13, wherein the photosensitive element is an infrared light photosensitive element, and the display device further comprises: an infrared color resistance structure with a predetermined pattern, which is arranged at the light exiting side of the display substrate (Fig. 10A-10B, NIR color filter 1027 on the right side next to CF 1025 for color sub-pixels); and an infrared light source, arranged at one side of the infrared color resistance structure away from the display substrate, and arranged at a periphery of the infrared color resistance structure ((Fig. 10A-10B, NIR color filter 1027 upon the touch sensor 1043; [0102], Device 1000 can include a NIR color filter (NIR CF) 1027 disposed on the OLED stack 1050 in a location of a NIR emitter 1059 and NIR detector 1011). 
Nho does not teach the performing the fuzzy imaging operation according to the light intensity change sensed by the photosensitive structure comprises: controlling the infrared light source to emit infrared light; and performing the fuzzy imaging operation on an external scene based on a computational optical method, according to light intensity, sensed by the infrared light photosensitive element, of reflected infrared light obtained after infrared light emitted by the infrared light source is reflected by the external scene and passes through the infrared color resistance structure. 
In the analogous art of infrared light sensing, Zhao teaches structured light systems use an infrared light source that irradiates a scene with patterns of infrared light, and depth of an object in the scene relative to the infrared light source is computed based upon deformations detected in such patterns in a captured infrared image (Zhao [0005]). Depth images can be computed through employment of the principle of light falloff (where intensity of the infrared light captured in an infrared image is based upon the inverse square of the distance from the infrared light source). High resolution depth images can be continuously monitored over time at a frame rate at or above 30 frames per second as compared to display of 60 frames per second to perform motion capture and gesture recognition relative to one or more graphical objects displayed on a display screen of a computing device (Zhao [0008]-[0011]).
It would have been obvious before the effective filing date of the invention to have used similar infrared sensing methods in the N-IR detector of Nho located within the integrated display and touch panel. One having ordinary skill of the art would have been motivated to have recognized specific gestures made by a human hand (i.e., hover gestures) such as those taught in Zhao [0011]. 


Regarding claim 18, Nho does not teach the detection method according to claim 16, wherein the performing the fuzzy imaging operation according to the light intensity change sensed by the photosensitive element further comprises: continuously performing the fuzzy imaging operations on the external scene; and performing a floating touch detection operation or a floating motion recognition operation, according to a difference between continuous fuzzy imaging results. 
In the analogous art of infrared light sensing, Zhao teaches structured light systems use an infrared light source that irradiates a scene with patterns of infrared light, and depth of an object in the scene relative to the infrared light source is computed based upon deformations (fuzziness) detected in such patterns in a captured infrared image (Zhao [0005]). Depth images can be computed through employment of the principle of light falloff (where intensity of the infrared light captured in an infrared image is based upon the inverse square of the distance from the infrared light source). High resolution depth images can be continuously monitored over time at a frame rate at or above 30 frames per second as compared to display of 60 frames per second to perform motion capture and gesture recognition relative to one or more graphical objects displayed on a display screen of a computing device (Zhao [0008]-[0011]).
It would have been obvious before the effective filing date of the invention to have used similar infrared sensing methods in the N-IR detector of Nho located within the integrated display and touch panel. One having ordinary skill of the art would have been motivated to have recognized specific gestures made by a human hand (i.e., hover gestures) such as those taught in Zhao [0011]. 

Regarding claim 19, Nho does not teach the detection method according to claim 13, wherein the photosensitive element is a visible light photosensitive element, and the performing the touch detection operation or the texture recognition operation according to the light intensity change sensed by the photosensitive structure comprises: inserting a detection cycle between adjacent display cycles, and during the detection cycle, controlling a plurality of sub-pixels of the display substrate to display a predetermined picture, and performing the touch detection operation or the texture recognition operation, according to the light intensity change of reflected light corresponding to the predetermined picture and sensed by the visible light photosensitive element before and after the display substrate is touched by an object.
In the analogous art of infrared light sensing, Zhao teaches structured light systems use an infrared light source that irradiates a scene with patterns of infrared light, and depth of an object in the scene relative to the infrared light source is computed based upon deformations detected in such patterns in a captured infrared image (Zhao [0005]). Depth images can be computed through employment of the principle of light falloff (where intensity of the infrared light captured in an infrared image is based upon the inverse square of the distance from the infrared light source). High resolution depth images can be continuously monitored over time at a frame rate at or above 30 frames per second as compared to display of 60 frames per second to perform motion capture and gesture recognition relative to one or more graphical objects displayed on a display screen of a computing device (Zhao [0008]-[0011]).
It would have been obvious before the effective filing date of the invention to have used similar infrared sensing methods in the N-IR detector of Nho located within the integrated display and touch panel. One having ordinary skill of the art would have been motivated to have recognized specific gestures made by a human hand (i.e., hover gestures) such as those taught in Zhao [0011]. 

Regarding claim 20, Nho does not teach the detection method according to claim 17, wherein the performing the fuzzy imaging operation according to the light intensity change sensed by the photosensitive structure further comprises: continuously performing the fuzzy imaging operations on the external scene; and performing a floating touch detection operation or a floating motion recognition operation, according to a difference between continuous fuzzy imaging results. 
In the analogous art of infrared light sensing, Zhao teaches structured light systems use an infrared light source that irradiates a scene with patterns of infrared light, and depth of an object in the scene relative to the infrared light source is computed based upon deformations detected in such patterns in a captured infrared image (Zhao [0005]). Depth images can be computed through employment of the principle of light falloff (where intensity of the infrared light captured in an infrared image is based upon the inverse square of the distance from the infrared light source). High resolution depth images can be continuously monitored over time to perform motion capture and gesture recognition relative to one or more graphical objects displayed on a display screen of a computing device (Zhao [0008]-[0011]).
It would have been obvious before the effective filing date of the invention to have used similar infrared sensing methods in the N-IR detector of Nho located within the integrated display and touch panel. One having ordinary skill of the art would have been motivated to have recognized specific gestures made by a human hand (i.e., hover gestures) such as those taught in Zhao [0011]. 
	Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHEEN I JAVED whose telephone number is (571)272-0825.  The examiner can normally be reached on Mon-Fri 9:00 am-5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHEEN I JAVED/Examiner, Art Unit 2621

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621